DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 23 SEPTEMBER 2021, with respect to the objection to the drawings, the claim objections, the 112(b) rejections and the 102 art rejection have been fully considered and are persuasive.  The objection to the drawings, the claim objections, the 112(b) rejections and the 102 art rejection has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-36, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 21, 22 and 25-27 of U.S. Patent No. 10,352,940. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention is more generically claimed, but all of the more limiting claim limitations in the instant application are found in Claim 15 of ‘940.  However, both the instant invention and the ‘940 reference are directed towards a breath analysis system, comprising: a cartridge, the specifics of the reaction zone of the cartridge and an optical sensor.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32, 36, 37, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ATKIN, US Publication No. 2009/0290161 A1, submitted on the Information Disclosure Statement on 12 SEPTEMBER 2019, US Patent Documents Cite No. 66, and further .
Applicant’s invention is drawn towards a device, a breath analysis system. 
Regarding Claim 32, the reference ATKIN discloses a  breath analysis system, abstract, Claim 1, [0005, 0017], comprising: a cartridge, Figure 1-4, device 10, having a reaction zone forming part of a flow path through the cartridge, [0047], a reactant, [0028, 0029], wherein the reaction zone has an optical characteristic that is at a reference level, [0029], Claim 1, wherein the cartridge is configured such that, when a breath sample is passed along the flow path, acetone in the breath sample reacts with the reactant to form a reaction product, [0030-0035, 0104], Claim 1, the reaction product configured to further react resulting in a change in the optical characteristic of the reaction zone relative to the reference level, [0032, 0104, 0110], Claim 8, step (b); and an optical sensor positioned to measure the change in the optical characteristic, [0047-0049, 0072, 0074, 0079], Figure 2,  said change reflective of a concentration level of acetone in the breath sample, abstract, Figure 1, optical sensor 17, Claim 6, [0005, 00008, 0015, 0018, 0026-0030, 0057, 0108-0110], Claim 8, step (e).
The ATKIN reference discloses the claimed invention, but is silent in regards to wherein an amine is disposed on a solid surface. 
The MAGERS discloses an analysis system, comprising: a reaction zone, the reaction zone comprising: an amine disposed on a solid surface, Column 4 line 5-62, carrier with composition comprising an amine, to change color with the presence of acetone and forms a reaction product comprising a Schiff base, abstract, Column 5 line 59-Column 6 line 66, Column 7 line 43-60. 
It would be obvious to one having ordinary skill in the art to modify the ATKIN reference with the carrier with an amine disposed on it as taught by MAGERS so that the carrier actively reacts with a sample while maintaining its structural integrity in use. 
Additional Disclosures Included by the combination are: Claim 36: wherein the breath analysis system of Claim 32, wherein the cartridge further comprise a nitroprusside, MAGERS, Column 4 line 5-62.; Claim 37: wherein the breath analysis system of Claim 32, wherein the nitroprusside is sodium nitroprusside, MAGERS, Column 4 line 5-62, Column 6 line 43-52.; Claim 38: wherein the breath analysis system of Claim 32, wherein the cartridge further comprise a developer solution, ATKIN, [0029], chemical cell solution, MAGERS Column 11 line 14-18. ; Claim 39: wherein the breath analysis system of Claim 32, wherein the amine is a primary amine, MAGERS, abstract, Column 4 line 5-33.
Claims 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ATKIN, US Publication No. 2009/0290161 A1, and further in view of MAGERS, US Patent 4,147,514, submitted on the Information Disclosure Statement on 12 SEPTEMBER 2019; US Patent Documents Cite No. 5, and further in view of KUNDU, US Patent 5,071,769, US Patent 4,147,514, submitted on the Information Disclosure Statement on 12 SEPTEMBER 2019; US Patent Documents Cite No. 10. 
Regarding Claim 33, the combination above suggests the claimed invention, but is silent in regards to wherein the surface comprises a silica gel. 
The KUNDU et al reference discloses device and method for determining acetone in a sample, abstract, Column 8 line 60-Column 9 line 13, wherein the sample includes breath samples.  The method and device for detecting acetone in a fluid, includes the reaction of the analyte with a nitroprusside compound in the presence of an amine and a solvent to produce an optical change, a 
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the method and device of ATKIN et al so that the surface comprises a silica gel, as taught by KUNDU when examining a vapor sample to effectively remove any water from the vapor sample, Column 24 line 53-Column 10 line 10.  	
Allowable Subject Matter
Claims 34, 35, 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim limitation in the above recited claims are not found or suggested in the prior art.  Upon consideration of prior art and parent cases, limitations directed towards a desiccant in the breath analysis system as well as wherein the amine is APTES is not found or suggested by the combination. 
Furthermore, a device to receive the cartridge is not found in the art.  While ATKIN discloses a measurement system in Figure 3, this system does not teach the cartridge to be received.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797